Mr. Justice Bean
delivered the opinion of the court.
This is an action upon a promissory note for the sum of $2,700, with interest. From a judgment in favor of plaintiff, defendant appeals. The questions presented by this appeal are identical with those in the case of Condon National Bank v. E. C. Rogers and K. C. Rogers, 60 Or. 191 (118 Pac. 846), in which an opinion by this court has just been rendered.
For the reasons therein indicated, the judgment of the lower court is reversed, and the cause remanded, with directions to overrule the demurrer to the amended answer of defendant, and for such further proceedings as may be proper, not inconsistent with that opinion.
Reversed.